DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s remarks submitted on 3/5/21 have been received.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Shimohira et al. (US 2008/0193821 as cited in IDS dated 3/25/19) on claims 1 and 4-16 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1 and 4-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a polymer having units represented by the following formula (u1) and units represented by the following formula (u2), wherein a molar ratio (u2)/((u1)+(u2)) of the units represented by the formula (u2) to  a total of the units represented by the formula (u1) and the units represented by the formula (u2) is more than 0.30 and at most 0.70,

    PNG
    media_image1.png
    184
    481
    media_image1.png
    Greyscale

wherein Q1 is a perfluoroalkylene group which may have an etheric oxygen atom, Q2 is
a single bond, or a perfluoroalkylene group which may have an etheric oxygen atom, Rfl is a


atom or a carbon atom, a is 0 when X is an oxygen atom, 1 when X is a nitrogen atom, or 2 when X is a carbon atom, Y is a fluorine atom or a monovalent perfluoro organic group, s is 0 or 1, Rf2 is a monovalent perfluoro organic group which does not contain an ion exchange group, Z is a fluorine atom or a monovalent perfluoro organic group, and t is an integer of from 0 to 3, wherein the polymer further has units derived from tetrafluoroethylene, wherein a proportion of the units derived from tetrafluoroethylene is from 60 to 85 mol% to a total of all units in the polymer.
The prior art to Shimohira et al. (US 2008/0193821) discloses a polymer having units represented by the following formula (u1) and units represented by the following formula (u2), wherein a molar ratio (u2)/((u1)+(u2)) of the units represented by the formula (u2) to  a total of the units represented by the formula (u1) and the units represented by the formula (u2) is 0.05 to 0.30 ([0061]),

    PNG
    media_image1.png
    184
    481
    media_image1.png
    Greyscale

wherein Q1 is a perfluoroalkylene group which may have an etheric oxygen atom, Q2 is
a single bond, or a perfluoroalkylene group which may have an etheric oxygen atom, Rfl is a
perfluoroalkyl group which may have an etheric oxygen atom, X is an oxygen atom, a nitrogen
atom or a carbon atom, a is 0 when X is an oxygen atom, 1 when X is a nitrogen atom, or 2 when X is a carbon atom, Y is a fluorine atom or a monovalent perfluoro organic group, s is 0 or 1, Rf2 is a monovalent perfluoro organic group which does not contain an ion exchange group, Z is a fluorine atom or a monovalent perfluoro organic group, and t is an integer of from 0 to 3, wherein the polymer further has units derived from tetrafluoroethylene, wherein a proportion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724